Allowable Subject Matter
Claims 21-38 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “determining whether a server of a content provider of a specific item of video or audio content is accessible; upon determining that the server of the content provider is not accessible: setting a user type of a user associated with a streaming media access device as an anonymous user not registered with the content provider; and setting a current carrier as a carrier other than the current carrier for a device displaying the menu; for each menu item among a plurality of menu items, determining if the user type of the user associated with the streaming media access device matches a specified user type, the specified user type being one of a user registered with the content provider of the specific item of video or audio content or an anonymous user not registered with the content provider of the specific item of video or audio content; upon determining that the user type of the user matches the specified user type, displaying the menu item; and -3-Application No.: Not Yet Assigned Attorney Docket No.: 00008-0157-01000 upon determining that the user type of the user does not match the specified user type, excluding the menu item from display” taken all limitations recited as a whole as they are recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423